Exhibit 10.6

AMENDED AND RESTATED

PATENT AND TRADEMARK SECURITY AGREEMENT

This AMENDED AND RESTATED PATENT AND TRADEMARK SECURITY AGREEMENT (this
“Agreement”), dated as of September 5, 2007, is entered into between Arius Two,
Inc., a Delaware corporation (“Grantor”), which has a mailing address at 2501
Aerial Center Parkway, Suite 205, Morrisville, North Carolina 25760, and QLT
USA, Inc., a Delaware corporation (“Lender”), having its principal executive
office at 2579 Midpoint Drive, Fort Collins, Colorado 80525.

RECITALS

A. The Grantor, as borrower, and the Lender have entered into that certain
Intellectual Property Assignment Agreement dated as of September 5, 2007 (the
“Transfer Agreement”) and Secured Promissory Note dated as of September 5, 2007
(the “Note”) (all capitalized terms used in this Agreement and not otherwise
defined herein having the meanings assigned to them in the Transfer Agreement);

B. Grantor is the owner of certain intellectual property, identified below, in
which Grantor has previously granted a security interest to Lender under that
certain Patent and Trademark Security Agreement, dated September 5, 2007 (the
“Original Agreement”);

C. The parties wish to amend and restate the Original Agreement as described
herein.

NOW THEREFORE, the parties hereto mutually agree as follows:

0. AMENDMENT AND RESTATEMENT. The parties hereby agree that the Original
Agreement shall be hereby amended and restated in its entirety as described
herein.

1. GRANT OF SECURITY INTEREST.

To secure the complete and timely payment and performance of all Obligations (as
defined in the Amended and Restated Security Agreement, dated as of September 5,
2007, between the Grantor and the Lender concerning certain assets in the United
States, Canada, and Mexico (the “Security Agreement”)), and without limiting any
other security interest Grantor has granted to Lender, Grantor hereby grants,
assigns, and conveys to Lender a security interest in Grantor’s entire right,
title, and interest, whether now owned or hereafter acquired, in and to the
following (the “Collateral”):

(i) All of Grantor’s right to (a) the Marks, (b) the Ex-US BEMA Marks (as
defined in that certain Intellectual Property Assignment Agreement, dated
August 2, 2006, between the parties (the “Ex-US Purchase Agreement”)) concerning
Canada and Mexico (the “North American Territory”), (c) trademark registrations
related to any of the foregoing, including but not limited to those listed on
Exhibit A, as the same



--------------------------------------------------------------------------------

may be updated hereafter from time to time, and (d) all trademark rights with
respect thereto throughout the North American Territory, including all proceeds
thereof (including license royalties and proceeds of infringement suits), and
rights to renew and extend such trademarks and trademark rights;

(ii) All of Grantor’s right, title, and interest, in and to (a) BEMA Patent
Rights, (b) the Ex-US BEMA Patent Rights (as defined in the Ex-US Purchase
Agreement) concerning the North American Territory, including but not limited
to, with respect to (a) and (b), those listed on Exhibit B, as the same may be
updated hereafter from time to time, and (c) all patent rights with respect
thereto throughout the North American Territory, including all proceeds thereof
(including license royalties and proceeds of infringement suits), foreign filing
rights, and rights to extend such patents and patent rights;

(iii) the entire goodwill of or associated with the businesses now or hereafter
conducted by Grantor connected with and symbolized by any of the aforementioned
properties and assets;

(iv) all commercial tort claims associated with or arising out of any of the
aforementioned properties and assets;

(v) all accounts, all intangible intellectual or other similar property and
other general intangibles associated with or arising out of any of the
aforementioned properties and assets and not otherwise described above,
including all license payments and payments under insurance (whether or not the
Lender is the loss payee thereof) or any indemnity, warranty or guaranty payable
by reason of loss or damage to or otherwise with respect to the foregoing
Collateral; and

(vi) All products, proceeds and supporting obligations of or with respect to any
and all of the foregoing Collateral.

2. AFTER-ACQUIRED PATENT OR TRADEMARK RIGHTS.

If Grantor shall obtain rights to any new trademarks, any new patentable
inventions or become entitled to the benefit of any patent application or patent
for any reissue, division, or continuation, of any patent, in each case in the
North American Territory and in connection with, derived from, or arising out
of, the BEMA Technology, the Marks, the Products, or, to the extent concerning
the North American Territory or any country therein, the Ex-US BEMA Marks, the
Ex-US BEMA Patent Rights, or the Ex-US Products (each as defined in the Ex-US
Purchase Agreement), the provisions of this Agreement shall automatically apply
thereto. Grantor shall give prompt notice in writing to Lender with respect to
any such new trademarks or patents, or renewal or extension of any trademark
registration. Without limiting Grantor’s obligation under this Section 2,
Grantor authorizes Lender to modify this Agreement by amending Exhibits A or B
to include any such new patent or trademark rights. Notwithstanding the
foregoing, no failure to so modify this Agreement or amend Exhibits A or B shall
in any way affect, invalidate or detract from Lender’s continuing security
interest in all Collateral, whether or not listed on Exhibit A or B.

 

2



--------------------------------------------------------------------------------

3. GENERAL PROVISIONS.

3.1 Rights Under Security Agreement. This Agreement has been granted in
conjunction with the security interest granted to Lender under the Security
Agreement. The rights and remedies of Lender with respect to the security
interests granted herein are without prejudice to, and are in addition to those
set forth in the Security Agreement, all terms and provisions of which are
incorporated herein by reference.

3.2 Successors. The benefits and burdens of this Agreement shall inure to the
benefit of and be binding upon the respective successors and permitted assigns
of the parties; provided that Grantor may not transfer any of the Collateral or
any of its rights or obligations hereunder, without the prior written consent of
Lender, except as specifically permitted by the Note or the Security Agreement.

3.3 Amendment; No Conflict. This Agreement is subject to modification only by a
writing signed by the parties, except as provided in Section 2 of this
Agreement. To the extent that any provision of this Agreement conflicts with any
provision of the Security Agreement, the provision giving Lender greater rights
or remedies shall govern, it being understood that the purpose of this Agreement
is to add to, and not detract from, the rights granted to Lender under the
Security Agreement.

3.4 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York (as permitted by
Section 5-1401 of the New York General Obligations Law), without giving effect
to any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of New York to the rights
and duties of the parties, except as required by mandatory provisions of law and
to the extent the validity or perfection of the security interests hereunder, or
the remedies hereunder, in respect of any Collateral are governed by the law of
a jurisdiction other than New York.

3.5 Waiver of Jury Trial. THE GRANTOR AND, BY ITS ACCEPTANCE HEREOF, THE LENDER,
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT.

4. TERMINATION. Upon payment and performance in full of all Obligations (as
defined in that certain Security Agreement between the parties of even date
herewith), the security interest created under this Agreement shall terminate
and Lender shall promptly execute and deliver to Grantor such documents and
instruments reasonably requested by Grantor as shall be necessary to evidence
termination of all security interests given by Grantor to Lender hereunder.

[Signature page to follow.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above.

 

QLT USA, INC.     ARIUS TWO, INC. By:  

/s/ Michael R. Duncan

    By:  

/s/ Mark Sirgo

Name:   Michael R. Duncan       Mark Sirgo, Chief Executive Officer Title:  
President      

 

4



--------------------------------------------------------------------------------

Exhibit A

MARKS

BEMA in the United States (and its territories and possessions, including but
not limited to the Commonwealth of Puerto Rico), Canada, and Mexico, and
including but not limited to the following:

 

COUNTRY

 

APPLICATION NO./

FILING DATE

 

REGISTRATION NO./

REGISTRATION DATE

 

EXPIRATION/

RENEWAL DATE

United States

 

78424675

May 25, 2004

  Pending        

 

1



--------------------------------------------------------------------------------

Exhibit B

PATENTS AND PATENT APPLICATIONS

 

App. No./

Patent No.

 

Filing Date/

Issue Date

 

Country

 

Title

 

Status

 

Attorney

Docket No.

08/734,519


5,800,832

  18-Oct-1996


01-Sep-1998

  US   Bioerodable Film For Delivery Of Pharmaceutical Compounds To Mucosal
Surfaces   Granted   092 09/144,827


6,159,498

  01-Sep-1998


12-Dec-2000

  US   Same As Above   Granted   092CN 09/069,703   29-Apr-1998   US  
Pharmaceutical Carrier Device Suitable For Delivery Of Pharmaceutical Compounds
To Mucosal Surfaces   Pending   092CPRCE 09/684,682   04-Oct-2000   US   Same As
Above   Abandoned   092CPDVRCE 10/962,833   12-Oct-2004   US   Same As Above  
Published   092CPDVCN 11/069,089   01-Mar-2005   US   Same As Above   Published
  092CPDVCN2 2,268,187


2,268,187

  16-Oct-1997


05-Jun-2007

  CA   Bioerodable Film For Delivery Of Pharmaceutical Compounds To Mucosal
Surfaces   Granted   092CA 2,329,128   29-Apr-1999   CA   Pharmaceutical Carrier
Device Suitable For Delivery Of Pharmaceutical Compounds To Mucosal Surfaces  
Pending   092PC2CA 60/495,356   15-Aug-2003   US  

Adhesive Bioerodible Transmucosal Drug

Delivery System

  Expired   093-1 PCT/US04/0


26531

  16-Aug-2004   PCT   Same As Above   Nationalized   093PC 11/355,312  
15-Feb-2006   US   Same As Above   Pending   093CN 11/645,091   22-Dec-2006   US
  Same As Above   Pending   093CN2 2,535,846   16-Aug-2004   CA   Same As Above
  Pending   093CA PA/a/2006/0


01776

  16-Aug-2004   MX   Same As Above   Pending   093MX 10/121,430   11-Apr-2002  
US   Process For Loading A Drug Delivery Device   Abandoned   094 PCT/US03/1


1313

  11-Apr-2003   PCT   Same As Above   Abandoned   094PC 60/441,829   22-Jan-2003
  US   Bioerodable Film For Delivery Of Pharmaceutical Compounds To Mucosal  
Expired   095-1



--------------------------------------------------------------------------------

App. No./

Patent No.

 

Filing Date/

Issue Date

 

Country

 

Title

 

Status

 

Attorney

Docket No.

      Surfaces     10/763,063   22-Jan-2004   US   Bioerodable Film For Delivery
Of Pharmaceutical Compounds To Mucosal Surfaces   Unknown   095